DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with James K. Folker on 7/27/2022.
The application has been amended as follows: 
Claims 7-9 and 11 have been deleted.

Allowable Subject Matter
Claims 1-6 and 10 are allowed.
Reasons for Allowances
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not disclose or suggest a processing apparatus comprising: a chuck table that holds a workpiece; a processing unit that processes the workpiece held by the chuck table; a panel that surrounds components including the chuck table and the processing unit; a distribution board electrically connected to an external power source; a transformer electrically connected to the distribution board, wherein the transformer is configured and arranged to convert the voltage received from the distribution board, and power source sockets disposed on the panel, wherein the power source sockets are electrically connected to the transformer, a carrying mechanism configured and arranged for carrying the workpiece; and a holding unit configured and arranged to hold the workpiece on the chuck table via suction, wherein the holding unit and the processing unit are electrically connected directly to the distribution board, without passing through the transformer, and wherein at least one electric  apparatus selected from  2an inspection device, a personal computer, a fan, and a cleaner is/are connected to at least one of the power source sockets and is/are used, as required in combination with other limitations of this claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARSHAD C PATEL/Primary Examiner, Art Unit 2831